                    Case 19-12122-KG            Doc 341       Filed 10/28/19       Page 1 of 24




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    FOREVER 21, INC., et al.,1                                      ) Case No. 19-12122 (KG)
                                                                    )
                                        Debtors.                    ) (Jointly Administered)
                                                                    )

              SECOND AMENDED2 NOTICE OF AGENDA ON MATTERS
                 SCHEDULED FOR HEARING ON OCTOBER 28, 2019,
              AT 2:00 P.M. (PREVAILING EASTERN TIME) BEFORE THE
                HONORABLE KEVIN GROSS, AT THE UNITED STATES
       BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 MARKET
      STREET, 6TH FLOOR, COURTROOM NO. 3, WILMINGTON, DELAWARE 198013


                  PLEASE TAKE NOTICE, AS THERE ARE NO MATTERS GOING
                   FORWARD, THE COURT HAS CANCELED THIS HEARING.


I.           RESOLVED MATTERS

             1.      Insurance Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
                     (I) Authorizing the Debtors to (A) Pay Their Obligations Under Insurance Policies
                     Entered into Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew,
                     Supplement, Modify, or Purchase Insurance Coverage, (D) Continue to Pay
                     Workers’ Compensation Coverage Fees, (E) Maintain the Surety Bonds, and
                     (F) Honor the Terms of the Financing Agreement and Pay Premiums Thereunder
                     and (II) Granting Related Relief [Filed: 9/30/19] (Docket No. 20)

                     Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
                     October 24, 2019, at 4:00 p.m. (ET) for the Creditors’ Committee.

1
             The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21
             International Holdings, Inc. (4904); Forever 21 Logistics, LLC (1956); Forever 21 Real Estate Holdings,
             LLC (4224); Forever 21 Retail, Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC
             (6928). The location of the Debtors’ service address is: 3880 N. Mission Road, Los Angeles, California
             90031.
2
             Amended items noted in bold.

3
             Any party who wishes to attend telephonically is required to make arrangements through CourtCall by
             telephone (888-882-6878) or by facsimile (310-743-1850).
     Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 2 of 24



     Responses/Objections Received:        Informal comments from Chubb and the
     Creditors’ Committee.

     Related Documents:

     i.     Interim Order (I) Authorizing the Debtors to (A) Pay Their Obligations
            Under Insurance Policies Entered into Prepetition, (B) Continue to Pay
            Brokerage Fees, (C) Renew, Supplement, Modify, or Purchase Insurance
            Coverage, (D) Continue to Pay Workers’ Compensation Coverage Fees,
            (E) Maintain the Surety Bonds, and (F) Honor the Terms of the Financing
            Agreement and Pay Premiums Thereunder and (II) Granting Related Relief
            [Filed: 10/1/19] (Docket No. 111)

     ii.    Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
            Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
            Debtors to (A) Pay Their Obligations Under Insurance Policies Entered into
            Prepetition, (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement,
            Modify, or Purchase Insurance Coverage, (D) Continue to Pay Workers’
            Compensation Coverage Fees, (E) Maintain the Surety Bonds, and
            (F) Honor the Terms of the Financing Agreement and Pay Premiums
            Thereunder and (II) Granting Related Relief [Filed: 10/3/19] (Docket
            No. 149)

     iii.   Certification of Counsel Regarding Debtors’ Motion Seeking Entry of
            Interim and Final Orders (I) Authorizing the Debtors to (A) Pay Their
            Obligations Under Insurance Policies Entered into Prepetition,
            (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
            Purchase Insurance Coverage, (D) Continue to Pay Workers’ Compensation
            Coverage Fees, (E) Maintain the Surety Bonds, and (F) Honor the Terms of
            the Financing Agreement and Pay Premiums Thereunder and (II) Granting
            Related Relief [Filed: 10/23/19] (Docket No. 280)

     iv.    [Signed] Final Order (I) Authorizing the Debtors to (A) Pay Their
            Obligations Under Insurance Policies Entered into Prepetition,
            (B) Continue to Pay Brokerage Fees, (C) Renew, Supplement, Modify, or
            Purchase Insurance Coverage, (D) Continue to Pay Workers’ Compensation
            Coverage Fees, (E) Maintain the Surety Bonds, and (F) Honor the Terms of
            the Financing Agreement and Pay Premiums Thereunder and (II) Granting
            Related Relief [Filed: 10/24/19] (Docket No. 284)

     Status: The order has been entered. No hearing is necessary.

2.   Sell Down Motion. Debtors’ Motion Seeking Entry of an Order Establishing a
     Record Date for Notice and Sell-Down Procedures for Trading in Certain Claims
     Against the Debtors’ Estates [Filed: 9/30/19] (Docket No. 16)




                                      2
           Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 3 of 24



           Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
           October 24, 2019, at 4:00 p.m. (ET) for the Creditors’ Committee.

           Responses/Objections Received:       Informal comments from the United States
           Trustee.

           Related Documents:

           i.     Notice of Filing of Revised Proposed Order Establishing a Record Date for
                  Notice and Sell-Down Procedures For Trading In Certain Claims Against
                  the Debtors’ Estates [Filed: 10/3/19] (Docket No. 163)

           ii.    Notice of Hearing on Debtors’ Motion Seeking Entry of an Order
                  Establishing a Record Date for Notice and Sell-Down Procedures for
                  Trading in Certain Claims Against the Debtors’ Estates [Filed: 10/3/19]
                  (Docket No. 164)

           iii.   Certification of Counsel Regarding Debtors’ Motion Seeking Entry of an
                  Order Establishing a Record Date for Notice and Sell-Down Procedures for
                  Trading in Certain Claims Against the Debtors’ Estates [Filed: 10/23/19]
                  (Docket No. 281)

           iv.    [Signed] Order Establishing a Record Date for Notice and Sell-Down
                  Procedures For Trading In Certain Claims Against the Debtors’ Estates
                  [Filed: 10/24/19] (Docket No. 285)

           Status: The order has been entered. No hearing is necessary.

II.   CONTINUED MATTERS

      3.   Motion for Relief from Stay. Rectenwald Brothers Construction Inc.’s Motion
           for Order to (I) Compel Assumption or Rejection of General Contract and (II) to
           Terminate, Annul, or Modify the Automatic Stay to (A) File Construction Lien and,
           in the Alternative to Compelling Assumption of Rejection, (B) Terminate the
           General Contract [Filed: 10/11/19] (Docket No. 192)

           Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
           October 24, 2019, at 4:00 p.m. (ET) for the Debtors.

           Responses/Objections Received: None.

           Related Documents: None.

           Status: Pursuant to an agreement between the Debtors and counsel for the movant,
           the hearing on this matter has been continued to October 31, 2019, at 11:00
           a.m. (ET).



                                            3
     Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 4 of 24



4.   Bar Date Motion. Debtors’ Motion Seeking Entry of An Order (I) Setting Bar
     Dates for Filing Proofs Of Claim, Including Requests for Payment Under Section
     503(B)(9), (II) Setting a Bar Date for the Filing of Proofs of Claim by
     Governmental Units, (III) Establishing Amended Schedules Bar Date and Rejection
     Damages Bar Date, (IV) Approving the Form of and Manner for Filing Proofs of
     Claim, (V) Approving Notice of Bar Dates, and (VI) Granting Related Relief [Filed:
     10/14/19] (Docket No. 200)

     Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
     October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to
     October 30, 2019, at 4:00 p.m. (ET) for the official committee of unsecured
     creditors [Docket No. 197] (the “Creditors’ Committee”).

     Responses/Objections Received:       Informal comments from the United States
     Trustee and various landlords

     Related Documents: None.

     Status: The hearing on this matter has been continued to November 5, 2019, at 1:00
     p.m. (ET).

5.   DIP Financing Motion Debtors’ Motion Seeking Entry of Interim and Final
     Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
     (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
     Providing Superpriority Administrative Expense Status, (IV) Granting Adequate
     Protection to the Prepetition ABL Secured Parties, (V) Modifying the Automatic
     Stay, (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Filed:
     9/30/19] (Docket No. 24)

     Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
     October 23, 2019, at 4:00 p.m. (ET) for RGIS Inventory Specialists (“RGIS”) and
     to October 30, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

     Responses/Objections Received:

     i.     Informal comments from Chubb, RGIS, the United States Trustee, the
            Creditors’ Committee, certain landlords, and certain Texas Taxing
            Authorities

     ii.    The Texas Taxing Authorities’ Objection to the Interim Order
            (I) Authorizing the Debtors to Obtain Postpetition Financing,
            (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
            and Providing Superpriority Administrative Expense Status, (IV) Granting
            Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
            the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
            Related Relief [Filed: 10/7/19] (Docket No. 173)



                                      4
Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 5 of 24




iii.   Limited Objection of Brooks Shopping Centers, LLC, Pyramid
       Management Group, LLC, and Westfield, LLC to the Debtors’ Motion
       Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
       Collateral, (III) Granting Liens and Providing Superpriority Administrative
       Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
       Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
       Hearing, and (VII) Granting Related Relief [Filed: 10/18/19] (Docket No.
       226)

iv.    Objection to Interim Order (I) Authorizing the Debtors to Obtain
       Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
       (III) Granting Liens and Providing Superpriority Administrative Expense
       Status, (IV) Granting Adequate Protection to the Prepetition ABL Secured
       Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
       Hearing, and (VII) Granting Related Relief [Filed: 10/18/19] (Docket No.
       231)

v.     Joinder of Taubman Landlords to Limited Objection of Brooks Shopping
       Centers, LLC, Pyramid Management Group, LLC, and Westfield, LLC to
       the Debtors’ Motion Seeking Entry of Interim and Final Orders
       (I) Authorizing the Debtors to Obtain Postpetition Financing,
       (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
       and Providing Superpriority Administrative Expense Status, (IV) Granting
       Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
       the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief [Filed: 10/21/19] (Docket No. 247)

vi.    Comenity Capital Bank’s Limited Objection and Reservation of Rights with
       Respect to Debtors’ Motion Seeking Entry of Interim and Final Orders
       (I) Authorizing the Debtors to Obtain Postpetition Financing,
       (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
       and Providing Superpriority Administrative Expense Status, (IV) Granting
       Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
       the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief [Filed: 10/21/19] (Docket No. 252)

vii.   Limited Objection of Acadia Realty Limited Partnership, Centennial Real
       Estate Company, LLC, Centercal Properties, LLC, CRVI SBP LLC,
       Dimond Center Holdings LLC, Federal Realty Investment Trust, Galleria
       Mall Investors LP, GS Pacific ER LLC, Ingram North Loop Shopping
       Center, L.P., KRE Broadway Mall Owner LLC, Memorial City Mall LP,
       Metropolis Lifestyle Center, LLC, Montebello Town Center Investors, LLC
       PGIM Real Estate, Retail Properties of America, Inc., Starwood Retail
       Partners LLC, the Forbes Company, the Macerich Company, Trademark



                                 5
Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 6 of 24



        Property Company, UBS Realty Investors LLC, Urban Edge Properties,
        White Plains Galleria Limited Partnership, and YTC Mall Owner, LLC to
        Debtors’ Motion Seeking Entry of Interim and Final Orders (I) Authorizing
        the Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors
        to Use Cash Collateral, (III) Granting Liens and Providing Superpriority
        Administrative Expense Status, (IV) Granting Adequate Protection to the
        Prepetition ABL Secured Parties, (V) Modifying the Automatic Stay,
        (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Filed:
        10/21/19] (Docket No. 254)

viii.   Limited Objection and Joinder of CAPREF Lloyd II LLC, CAPREF
        Burbank LLC, and CAPREF Strand LLC to the Limited Objection of
        Brooks Shopping Centers, LLC, Pyramid Management Group, LLC, and
        Westfield, LLC to the Debtors’ Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to Obtain Postpetition Financing,
        (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
        and Providing Superpriority Administrative Expense Status, (IV) Granting
        Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
        the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
        Related Relief [Filed: 10/21/19] (Docket No. 255)

ix.     Limited Objection and Joinder of Stockton Street Properties, Inc. the
        Limited Objection of Brooks Shopping Centers, LLC, Pyramid
        Management Group, LLC, and Westfield, LLC to the Debtors’ Motion
        Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
        Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
        Hearing, and (VII) Granting Related Relief [Filed: 10/21/19] (Docket No.
        256)

x.      Limited Objection and Joinder of Prep Hillside Real Estate LLC to the
        Limited Objection of Brooks Shopping Centers, LLC, Pyramid
        Management Group, LLC, and Westfield, LLC to the Debtors’ Motion
        Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
        Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
        Hearing, and (VII) Granting Related Relief [Filed: 10/21/19] (Docket No.
        257)

xi.     Joinder of Macomb Center Partners, LLC Vestar DRM-OPCO, LLC Vestar
        CPT Tempe Marketplace, LLC and CPT Riverside Plaza, LLC to the
        Limited Objection of Brooks Shopping Centers, LLC, Pyramid



                                 6
Case 19-12122-KG        Doc 341       Filed 10/28/19   Page 7 of 24



        Management Group, LLC, and Westfield, LLC to the Debtors’ Motion
        Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
        Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
        Hearing, and (VII) Granting Related Relief [Filed: 10/21/19] (Docket No.
        260)

xii.    Joinder of CBL & Associates Management, Inc. to the Limited Objection
        of Brooks Shopping Centers, LLC, Pyramid Management Group, LLC, and
        Westfield, LLC to the Debtors’ Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
        Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
        Providing Superpriority Administrative Expense Status, (IV) Granting
        Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
        the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
        Related Relief [Filed: 10/22/19] (Docket No. 274)

xiii.   Joinder of Washington Prime Group Inc. to the Limited Objection of
        Certain Landlords to Debtors' Motion Seeking Entry of Interim and Final
        Orders (I) Authorizing the Debtors to Obtain Postpetition Financing, (II)
        Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens and
        Providing Superpriority Administrative Expense Status, (IV) Granting
        Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
        the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
        Related Relief [Filed 10/25/19] (Docket No. 313)

Related Documents:

i.      Declaration of Jonathan Goulding in Support of the Debtors’ Motion
        Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
        Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
        Collateral, (III) Granting Liens and Providing Superpriority Administrative
        Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
        Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
        Hearing, and (VII) Granting Related Relief [Filed: 9/30/19] (Docket No.
        25)

ii.     Declaration of Christian Tempke in Support of the Debtors’ Motion Seeking
        Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
        Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
        (III) Granting Liens and Providing Superpriority Administrative Expense
        Status, (IV) Granting Adequate Protection to the Prepetition ABL Secured
        Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
        Hearing, and (VII) Granting Related Relief [Filed: 9/30/19] (Docket No.



                                  7
Case 19-12122-KG       Doc 341       Filed 10/28/19   Page 8 of 24



       26)

iii.   Notice of Entry of Hearing on Debtors’ Motion Seeking Entry of Interim
       and Final Orders (I) Authorizing the Debtors to Obtain Postpetition
       Financing, (II) Authorizing the Debtors to Use Cash Collateral,
       (III) Granting Liens and Providing Superpriority Administrative Expense
       Status, (IV) Granting Adequate Protection to the Prepetition ABL Secured
       Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
       Hearing, and (VII) Granting Related Relief [Filed: 9/30/19] (Docket No.
       52)

iv.    Notice of Filing of Exhibits and Revised Exhibits to Debtors’ Motion
       Seeking Entry of Interim and Final Orders (I) Authorizing the Debtors to
       Obtain Postpetition Financing, (II) Authorizing the Debtors to Use Cash
       Collateral, (III) Granting Liens and Providing Superpriority Administrative
       Expense Status, (IV) Granting Adequate Protection to the Prepetition ABL
       Secured Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
       Hearing, and (VII) Granting Related Relief [Filed: 10/1/19] (Docket No.
       83)

v.     Certification of Counsel Regarding Interim Order: (I) Authorizing the
       Debtors to Obtain Postpetition Financing, (II) Authorizing the Debtors to
       Use Cash Collateral, (III) Granting Liens and Providing Superpriority
       Administrative Expense Status, (IV) Granting Adequate Protection to the
       Prepetition ABL Secured Parties, (V) Modifying the Automatic Stay,
       (VI) Scheduling a Final Hearing, and (VII) Granting Related Relief [Filed:
       10/2/19] (Docket No. 131)

vi.    Interim Order (I) Authorizing the Debtors to Obtain Postpetition Financing,
       (II) Authorizing the Debtors to Use Cash Collateral, (III) Granting Liens
       and Providing Superpriority Administrative Expense Status, (IV) Granting
       Adequate Protection to the Prepetition ABL Secured Parties, (V) Modifying
       the Automatic Stay, (VI) Scheduling a Final Hearing, and (VII) Granting
       Related Relief [Filed: 10/2/19] (Docket No. 133)

vii.   Notice of Entry of Interim Order and Hearing on Debtors’ Motion Seeking
       Entry of Interim and Final Orders (I) Authorizing the Debtors to Obtain
       Postpetition Financing, (II) Authorizing the Debtors to Use Cash Collateral,
       (III) Granting Liens and Providing Superpriority Administrative Expense
       Status, (IV) Granting Adequate Protection to the Prepetition ABL Secured
       Parties, (V) Modifying the Automatic Stay, (VI) Scheduling a Final
       Hearing, and (VII) Granting Related Relief [Filed: 10/3/19] (Docket No.
       148)

Status: The hearing on this matter has been continued to November 5, 2019, at 1:00
p.m. (ET).



                                 8
            Case 19-12122-KG       Doc 341       Filed 10/28/19    Page 9 of 24



       6.   Creditor Matrix Motion. Debtors’ Motion Seeking Entry of Interim and Final
            Orders Authorizing the Debtors’ to (I) File a Consolidated List of Creditors in Lieu
            of Submitting a Separate Mailing Matrix for Each Debtor, (II) File a Consolidated
            List of the Debtors’ Fifty Largest Unsecured Creditors, (III) Redact Certain
            Personal Identification Information for the Debtors’ Employees and European
            Member Countries’ Citizens, and (IV) Granting Related Relief [Filed: 9/30/19]
            (Docket No. 8)

            Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
            October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee and to November
            19, 2019, at 4:00 p.m. (ET) for the United States Trustee.

            Responses/Objections Received: None.

            Related Documents:

            i.     Interim Order Authorizing the Debtors’ to (I) File a Consolidated List of
                   Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor,
                   (II) File a Consolidated List of the Debtors’ Fifty Largest Unsecured
                   Creditors, (III) Redact Certain Personal Identification Information for the
                   Debtors’ Employees and European Member Countries’ Citizens, and
                   (IV) Granting Related Relief [Filed: 10/1/19] (Docket No. 100)

            ii.    Notice of Entry of Interim Order and Final Hearing on Debtors’ Motion
                   Seeking Entry of Interim and Final Orders Authorizing the Debtors’ to
                   (I) File a Consolidated List of Creditors in Lieu of Submitting a Separate
                   Mailing Matrix for Each Debtor, (II) File a Consolidated List of the
                   Debtors’ Fifty Largest Unsecured Creditors, (III) Redact Certain Personal
                   Identification Information for the Debtors’ Employees and European
                   Member Countries’ Citizens, and (IV) Granting Related Relief [Filed:
                   10/3/19] (Docket No. 158)

            Status: The hearing on this matter has been continued to November 26, 2019, at
            10:00 a.m. (ET).

III.   MATTERS FILED UNDER CERTIFICATION

       7.   Taxes Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
            (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and
            (II) Granting Related Relief [Filed: 9/30/19] (Docket No. 10)

            Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
            October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to October
            24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

            Responses/Objections Received:        Informal comments from the Creditors’



                                             9
     Case 19-12122-KG            Doc 341    Filed 10/28/19     Page 10 of 24



      Committee.

      Related Documents:

           i.      Interim Order (I) Authorizing the Payment of Certain Prepetition Taxes
                   and Fees and (II) Granting Related Relief [Filed: 10/1/19] (Docket
                   No. 109)

           ii.     Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                   Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
                   Payment of Certain Prepetition Taxes and Fees and (II) Granting Related
                   Relief [Filed: 10/3/19] (Docket No. 159)

           iii.    Certification of Counsel Regarding Debtors’ Motion for Entry of Interim
                   and Final Orders (I) Authorizing the Payment of Certain Prepetition Taxes
                   and Fees and (II) Granting Related Relief [Filed: 10/24/10] (Docket No.
                   293)

           iv.     [Signed] Final Order (I) Authorizing the Payment of Prepetition
                   Taxes and Fees and (II) Granting Related Relief [Filed: 10/28/19]
                   (Docket No. 338)

      Status: The order has been entered. No hearing is necessary.

8.    NOL Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Approving Notification and Hearing Procedures for Certain Transfers of and
      Declarations of Worthlessness with Respect to Common Stock and (II) Granting
      Related Relief [Filed: 9/30/19] (Docket No. 9)

      Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
      October 24, 2019, at 4:00 p.m. (ET) for the Creditors’ Committee.

      Responses/Objections Received: Informal comments from the United States
      Trustee and the Creditors’ Committee

      Related Documents:

      i.          Notice of Hearing on Debtors’ Motion Seeking Entry of Interim and Final
                  Orders (I) Approving Notification and Hearing Procedures for Certain
                  Transfers of and Declarations of Worthlessness with Respect to Common
                  Stock and (II) Granting Related Relief [Filed: 10/3/19] (Docket No. 151)

      ii.         Certification of Counsel Regarding Debtors’ Motion Seeking Entry of
                  Interim and Final Orders (I) Approving Notification and Hearing
                  Procedures for Certain Transfers of and Declarations of Worthlessness with
                  Respect to Common Stock and (II) Granting Related Relief [Filed:



                                           10
     Case 19-12122-KG       Doc 341     Filed 10/28/19    Page 11 of 24



             10/23/19] (Docket No. 282)

      iii.   [Signed] Final Order (I) Approving Notification and Hearing Procedures
             for Certain Transfers of and Declarations of Worthlessness with Respect to
             Common Stock and (II) Granting Related Relief [Filed: 10/24/19] (Docket
             No. 288)

      Status: The order has been entered. No hearing is necessary.

9.    Customer Programs Motion. Debtors’ Motion Seeking Entry of Interim and
      Final Orders (I) Authorizing the Debtors to Maintain and Administer Their
      Existing Customer Programs and Honor Certain Prepetition Obligations Related
      Thereto and (II) Granting Related Relief [Filed: 9/30/19] (Docket No. 15)

      Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
      October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

      Responses/Objections Received: Informal comments from the United States
      Trustee, Comenity Capital Bank (“Comenity”), and the Creditors’ Committee.

      Related Documents:

      i.     Interim Order (I) Authorizing the Debtors to Maintain and Administer Their
             Existing Customer Programs and Honor Certain Prepetition Obligations
             Related Thereto and (II) Granting Related Relief [Filed: 10/1/19] (Docket
             No. 108)

      ii.    Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
             Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
             Debtors to Maintain and Administer Their Existing Customer Programs and
             Honor Certain Prepetition Obligations Related Thereto and (II) Granting
             Related Relief [Filed: 10/3/19] (Docket No. 147)

      iii.   Certification of Counsel Regarding Debtors’ Motion for Entry of Interim
             and Final Orders (I) Authorizing the Debtors to Maintain and Administer
             Their Existing Customer Programs and Honor Certain Prepetition
             Obligations Related Thereto and (II) Granting Related Relief [Filed:
             10/24/19] (Docket No. 292)

      iv.    [Signed] Final Order (I) Authorizing the Debtors to Maintain and
             Administer their Existing Customer Programs and Honor Certain
             Prepetition Obligations Related Thereto and (II) Granting Related
             Relief [Filed: 10/28/19] (Docket No. 328)

      Status: The order has been entered. No hearing is necessary.




                                      11
            Case 19-12122-KG       Doc 341      Filed 10/28/19    Page 12 of 24




      10.    Lease Rejection Motion. Debtors’ Omnibus Motion Seeking Entry of an Order
             (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
             (B) Abandonment of Certain Personal Property, If Any, Each Effective Nunc Pro
             Tunc to the Petition Date and (II) Granting Related Relief [Filed: 9/30/19] (Docket
             No. 22)

             Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
             October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to
             October 24, 2019, at 4:00 p.m. (ET) for the Creditors’ Committee.

             Responses/Objections Received:

             i.     Informal comments from the United States Trustee, the Creditors’
                    Committee, and Brookfield Properties

             Related Documents:

             i.     Notice of Hearing on Debtors’ Omnibus Motion Seeking Entry of an Order
                    (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
                    (B) Abandonment of Certain Personal Property, If Any, Each Effective
                    Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief [Filed:
                    10/3/19] (Docket No. 153)

             ii.    Certification of Counsel Regarding Debtors’ Motion Seeking Entry of An
                    Order (I) Authorizing (A) the Rejection of Certain Unexpired Leases and
                    (B) Abandonment of Certain Personal Property, If Any, Each Effective
                    Nunc Pro Tunc to the Petition Date and (II) Granting Related Relief [Filed:
                    10/24/19] (Docket No. 291)

             iii.   [Signed] Order Authorizing (A) the Rejection of Certain Unexpired
                    Leases and (B) the Abandonment of Certain Personal Property, if any,
                    Each Effective Nunc Pro Tunc to the Petition Date and (II) Granting
                    Related Relief [Filed: 10/28/19] (Docket No. 329)

             Status: The order has been entered. No hearing is necessary.

IV.   MATTERS GOING FORWARD

      11.    365(d)(4) Extension Motion. Debtors’ Motion Seeking Entry of an Order
             (I) Extending the Deadline by Which the Debtors Must Assume or Reject Unexpired
             Leases of Nonresidential Property and (II) Granting Related Relief [Filed:
             10/11/19] (Docket No. 195)

             Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
             October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to October
             24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.


                                             12
      Case 19-12122-KG          Doc 341     Filed 10/28/19    Page 13 of 24




       Responses/Objections Received:

       i.         Informal comments from the United States Trustee

       ii.        Limited Objection to Debtors’ (A) Motion Seeking Entry of an Order
                  (I) Authorizing the Debtors; to Enter into the Consulting Agreement,
                  (II) Approving Procedures for Store Closing Sales, and (III) Granting
                  Related Relief and (B) Motion Seeking Entry of an Order (I) Extending the
                  Deadline by which the Debtors Must Assume or Reject Unexpired Leases
                  of Nonresidential Real Property and (II) Granting Related Relief [Filed:
                  10/21/19] (Docket No. 250)

       iii.       Objection of Dania Live 1748 II LLC to Debtors’ Motion Seeking Entry of
                  an Order (I) Extending the Deadline by Which the Debtors Must Assume or
                  Reject Unexpired Leases of Nonresidential Real Property and (II) Granting
                  Related Relief [Filed: 10/21/19] (Docket No. 262)

       Related Documents:

      i.          Certification of Counsel Regarding Debtors' Motion Seeking Entry of an
                  Order (I) Extending the Deadline by Which the Debtors Must Assume or
                  Reject Unexpired Leases of Nonresidential Real Property and (II) Granting
                  Related Relief [Filed: 10/25/19] (Docket No. 317)

            ii.   [Signed] Order Approving Motion (I) Extending the Deadline by which
                  the Debtors Must Assume of Reject Unexpired Leases of Nonresidential
                  Real Property and (II) Granting Related Relief [Filed: 10/28/19]
                  (Docket No. 330)

       Status: The order has been entered. No hearing is necessary.

12.    Schedules Extension Motion. Debtors’ Motion Seeking Entry of an Order (I)
       Extending Time to File Schedules of Assets and Liabilities, Schedules of Current
       Income and Expenditures, Schedules of Executory Contracts and Unexpired
       Leases, and Statements of Financial Affairs and (II) Granting Related Relief [Filed:
       9/29/19] (Docket No. 4)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received:          Informal comments from the United States
       Trustee.

       Related Documents:

       i.         Notice of Hearing on Debtors’ Motion Seeking Entry of an Order (I)


                                          13
      Case 19-12122-KG       Doc 341     Filed 10/28/19    Page 14 of 24



              Extending Time to File Schedules of Assets and Liabilities, Schedules of
              Current Income and Expenditures, Schedules of Executory Contracts and
              Unexpired Leases, and Statements of Financial Affairs and (II) Granting
              Related Relief [Filed: 10/3/19] (Docket No. 157)

       ii.    Certification of Counsel Regarding Debtors' Motion Seeking Entry of an
              Order (I) Extending Time To File Schedules of Assets and Liabilities,
              Schedules of Current Income and Expenditures, Schedules of Executory
              Contracts and Unexpired Leases, and Statements of Financial Affairs and
              (II) Granting Related Relief [Filed: 10/25/19] (Docket No. 309)

       iii.   [Signed] Order Approving Motion (I) Extending Time to File Schedules
              of Assets and Liabilities, Schedules of Current Income and
              Expenditures, Schedules of Executory Contracts and Unexpired
              Leases, and Statements of Financial Affairs and (II) Granting Related
              Relief To Extend Deadline to File Schedules or Provide Required
              Information [Filed: 10/28/19] (Docket No. 331)

       Status: The order has been entered. No hearing is necessary.

13.    Critical Vendors Motion. Debtors’ Motion Seeking Entry of Interim and Final
       Orders (I) Authorizing the Debtors to Pay Prepetition Claims of (A) Critical
       Vendors, (B) Foreign Vendors, and (C) 503(b)(9) Claimants and (II) Granting
       Related Relief [Filed: 9/30/19] (Docket No. 17)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 22, 2019, at 5:00 p.m. (ET) for the United States Trustee and October 24,
       2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received: Informal comments from the United States
       Trustee and the Creditors’ Committee.

       Related Documents:

       i.     Declaration of Jonathan Goulding, Chief Restructuring Officer of Forever
              21, Inc., in Support of the Debtors’ Motions Seeking Entry of Interim and
              Final Orders (I) Authorizing Debtors to Pay Certain Prepetition Claims of
              Critical Vendors, Foreign Vendors, 503(b)(9) Claimants, Import Claimants,
              and (II) Granting Related Relief [Filed: 9/30/19] (Docket No. 18)

       ii.    Interim Order (I) Authorizing the Debtors to Pay Prepetition Claims of
              (A) Critical Vendors, (B) Foreign Vendors, and (C) 503(b)(9) Claimants
              and (II) Granting Related Relief [Filed: 10/1/19] (Docket No. 103)

       iii.   Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
              Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to Pay Prepetition Claims of (A) Critical Vendors, (B) Foreign


                                       14
      Case 19-12122-KG       Doc 341     Filed 10/28/19     Page 15 of 24



              Vendors, and (C) 503(b)(9) Claimants and (II) Granting Related Relief
              [Filed: 10/3/19] (Docket No. 146)

       iv.    Supplemental Declaration of Jonathan Goulding, Chief Restructuring
              Officer of Forever 21, Inc., in Support of the Debtors’ Motions Seeking
              Entry of Interim and Final Orders (I) Authorizing Debtors to Pay Certain
              Prepetition Claims of Critical Vendors, Foreign Vendors, 503(b)(9)
              Claimants, Import Claimants, and (II) Granting Related Relief [Filed:
              10/25/19] (Docket No. 319)

       v.     Certification of Counsel Regarding Debtors' Motion Seeking Entry of
              Interim and Final Orders (I) Authorizing the Debtors to Pay
              Prepetition Claims of (A) Critical Vendors, (B) Foreign Vendors, and
              (C) 503(b)(9) Claimants and (II) Granting Related Relief [Filed:
              10/27/19] (Docket No. 322)

       vi.    [Signed] Final Order (I) Authorizing the Debtors to Pay Prepetition
              Claims of (A) Critical Vendors, (B) Foreign Vendors, and (C) 503(b)(9)
              Claimants and (II) Granting Related Relief [Filed: 10/28/19] (Docket
              No. 332)

       Status: The order has been entered. No hearing is necessary.

14.    Lien Claimants Motion. Debtors’ Motion Seeking Entry of Interim and Final
       Orders (I) Authorizing the Debtors to Pay Prepetition Claims of (A) Lien Claimants
       and (B) Import Claimants, and (II) Granting Related Relief [Filed: 9/30/19]
       (Docket No. 19)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received:       Informal comments from the Creditors’
       Committee.

       Related Documents:

       i.     Declaration of Jonathan Goulding, Chief Restructuring Officer of Forever
              21, Inc., in Support of the Debtors’ Motions Seeking Entry of Interim and
              Final Orders (I) Authorizing Debtors to Pay Certain Prepetition Claims of
              Critical Vendors, Foreign Vendors, 503(b)(9) Claimants, Lien Claimants,
              Import Claimants, and (II) Granting Related Relief [Filed: 9/30/19] (Docket
              No. 18)

       ii.    Interim Order (I) Authorizing the Debtors to Pay Prepetition Claims of
              (A) Lien Claimants and (B) Import Claimants, and (II) Granting Related
              Relief [Filed: 10/1/19] (Docket No. 105)



                                       15
      Case 19-12122-KG       Doc 341    Filed 10/28/19     Page 16 of 24



       iii.   Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
              Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to Pay Prepetition Claims of (A) Lien Claimants and (B) Import
              Claimants, and (II) Granting Related Relief [Filed: 10/3/19] (Docket
              No. 150)

       iv.    Certification of Counsel Regarding Debtors' Motion Seeking Entry of
              Interim and Final Orders (I) Authorizing the Debtors to Pay Prepetition
              Claims of (A) Lien Claimants and (B) Import Claimants, and (II) Granting
              Related Relief [Filed: 10/25/19] (Docket No. 310)

       v.     [Signed] Final Order Approving Debtors Motion (I) Authorizing the
              Debtors to Pay Prepetition Claims of (A) Lien Claimants and (B)
              Import Claimants, and (II) Granting Related Relief [Filed: 10/28/19]
              (Docket No. 333)

       Status: The order has been entered. No hearing is necessary.

15.    Cash Management Motion. Debtors’ Motion Seeking Entry of Interim and Final
       Orders (I) Authorizing the Debtors to (A) Continue to Operate Their Cash
       Management System, (B) Honor Certain Prepetition Obligations Related Thereto,
       (C) Maintain Existing Business Forms, and (D) Continue to Perform Intercompany
       Transactions, and (II) Granting Related Relief [Filed: 9/30/19] (Docket No. 13)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received: Informal comments from the United States
       Trustee and the Creditors’ Committee.

       Related Documents:

       i.     Declaration of Jonathan Goulding, Chief Restructuring Officer of Forever
              21, Inc. in Support of the Debtors’ Motion Seeking Entry of Interim and
              Final Orders (I) Authorizing the Debtors to (A) Continue to Operate Their
              Cash Management System, (B) Honor Certain Prepetition Obligations
              Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue
              to Perform Intercompany Transactions, and (II) Granting Related Relief
              [Filed: 9/30/19] (Docket No. 14)

       ii.    Interim Order (I) Authorizing the Debtors to (A) Continue to Operate Their
              Cash Management System, (B) Honor Certain Prepetition Obligations
              Related Thereto, (C) Maintain Existing Business Forms, and (D) Continue
              to Perform Intercompany Transactions and (II) Granting Related Relief
              [Filed: 10/1/19] (Docket No. 102)

       iii.   Notice of Entry of Interim Order and Final Hearing Regarding Debtors’


                                       16
      Case 19-12122-KG        Doc 341     Filed 10/28/19     Page 17 of 24



              Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
              Debtors to (A) Continue to Operate Their Cash Management System,
              (B) Honor Certain Prepetition Obligations Related Thereto, (C) Maintain
              Existing Business Forms, and (D) Continue to Perform Intercompany
              Transactions, (II) Granting Administrative Expense Status to Postpetition
              Intercompany Balances, and (III) Granting Related Relief [Filed: 10/3/19]
              (Docket No. 145)

       iv.    Certification of Counsel Regarding Debtors' Motion Seeking Entry of
              Interim and Final Orders (I) Authorizing the Debtors to (A) Continue to
              Operate their Cash Management System, (B) Honor Certain Prepetition
              Obligations Related Thereto, (C) Maintain Existing Business Forms, and
              (D) Continue to Perform Intercompany Transactions and (II) Granting
              Related Relief [Filed: 10/25/19] (Docket No. 318)

       v.     [Signed] Final Order (I) Authorizing the Debtors to (A) Continue to
              Operate Their Cash Management System, (B) Honor Certain
              Prepetition Obligations Related Thereto, (C) Maintain Existing
              Business Forms, and (D) Continue to Perform Intercompany
              Transactions, and (II) Granting Related Relief [Filed: 10/28/19]
              (Docket No. 334)

       Status: The order has been entered. No hearing is necessary.


16.    Utilities Motion Debtors’ Motion Seeking Entry of Interim and Final Orders
       (I) Determining Adequate Assurance of Payment for Future Utility Services,
       (II) Prohibiting Utility Providers From Altering, Refusing, or Discontinuing Utility
       Services, (III) Establishing Procedures for Determining Adequate Assurance of
       Payment, (IV) Authorizing Certain Fee Payments for Services Performed,
       (V) Requiring Utility Providers to Return Deposits for Utility Services No Longer
       in Use, and (VI) Granting Related Relief [Filed: 9/29/19] (Docket No. 7)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received:

       i.     Informal comments from the United States Trustee and the Creditors’
              Committee

       ii.    Objection of Certain Utility Companies to the Debtors’ Motion Seeking
              Entry of Interim and Final Orders (I) Determining Adequate Assurance of
              Payment for Future Utility Services, (II) Prohibiting Utility Providers From
              Altering, Refusing, or Discontinuing Utility Services, (III) Establishing
              Procedures for Determining Adequate Assurance of Payment,
              (IV) Authorizing Certain Fee Payments for Services Performed,


                                        17
Case 19-12122-KG       Doc 341      Filed 10/28/19     Page 18 of 24



        (V) Requiring Utility Providers to Return Deposits for Utility Services No
        Longer in Use, and (VI) Granting Related Relief [Filed: 10/15/19] (Docket
        No. 204)

        a. Notice of Withdrawal of Objection of Certain Utility Companies To the
           Debtors' Motion Seeking Entry of Interim and Final Orders (I)
           Determining Adequate Assurance of Payment For Future Utility
           Services, (II) Prohibiting Utility Providers From Altering, Refusing, or
           Discontinuing Utility Services, (III) Establishing Procedures For
           Determining Adequate Assurance of Payment, (IV) Authorizing Certain
           Fee Payments For Services Performed, (V) Requiring Utility Providers
           To Return Deposits For Utility Services No Longer In Use, and (VI)
           Granting Related Relief [Filed 10/24/19] (Docket No. 299)

 Related Documents:

 i.     Interim Order (I) Determining Adequate Assurance of Payment for Future
        Utility Services, (II) Prohibiting Utility Providers From Altering, Refusing,
        or Discontinuing Utility Services, (III) Establishing Procedures for
        Determining Adequate Assurance of Payment, (IV) Authorizing Certain
        Fee Payments to Certain Services Providers, and (V) Granting Related
        Relief [Filed: 10/1/19] (Docket No. 110)

 ii.    Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
        Motion Seeking Entry of Interim and Final Orders (I) Determining
        Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
        Utility Providers From Altering, Refusing, or Discontinuing Utility
        Services, (III) Establishing Procedures for Determining Adequate
        Assurance of Payment, (IV) Authorizing Certain Fee Payments for Services
        Performed, (V) Requiring Utility Providers to Return Deposits for Utility
        Services No Longer in Use, and (VI) Granting Related Relief [Filed:
        10/3/19] (Docket No. 156)

 iii.   Certification of Counsel Regarding Debtors' Motion Seeking Entry of
        Interim and Final Orders (I) Determining Adequate Assurance of Payment
        for Future Utility Services, (II) Prohibiting Utility Providers from Altering,
        Refusing, or Discontinuing Utility Services, (III) Establishing Procedures
        for Determining Adequate Assurance of Payment, (IV) Authorizing Certain
        Fee Payments for Services Performed, (V) Requiring Utility Providers to
        Return Deposits for Utility Services No Longer in Use, and (IV) Granting
        Related Relief [Filed 10/25/19] (Docket No. 308)

 iv.    [Signed] Final Order Approving Motion (I) Determining Adequate
        Assurance of Payment for Future Utility Services, (II) Prohibiting
        Utility Providers from Altering, Refusing, or Discontinuing Utility
        Services, (III) Establishing Procedures for Determining Adequate
        Assurance of Payment, (IV) Authorizing Certain Fee Payments to


                                 18
                  Case 19-12122-KG            Doc 341       Filed 10/28/19        Page 19 of 24



                            Certain Service Providers, and (V) Granting Related Relief [Filed:
                            10/28/19] (Docket No. 335)

                   Status: The order has been entered. No hearing is necessary.


           17.     Wages Motion. Debtors’ Motion Seeking Entry of Interim and Final Orders
                   (I) Authorizing the Debtors to (A) Pay Prepetition Employee Wages, Salaries,
                   Other Compensation, and Reimbursable Employee Expenses and (B) Continue
                   Employee Benefits Programs and (II) Granting Related Relief [Filed: 9/30/19]
                   (Docket No. 11)

                   Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
                   October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to October
                   24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

                   Responses/Objections Received: Informal comments from Chubb Insurance
                   Company (“Chubb”), the Creditors’ Committee, and the United States Trustee

                   Related Documents:

                   i.       Interim Order (I) Authorizing the Debtors to (A) Pay Prepetition Employee
                            Wages, Salaries, Other Compensation, and Reimbursable Employee
                            Expenses and (B) Continue Employee Benefits Programs and (II) Granting
                            Related Relief [Filed: 10/1/19] (Docket No. 107)

                   ii.      Notice of Entry of Interim Order and Final Hearing Regarding Debtors’
                            Motion Seeking Entry of Interim and Final Orders (I) Authorizing the
                            Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
                            Compensation, and Reimbursable Employee Expenses and (B) Continue
                            Employee Benefits Programs and (II) Granting Related Relief [Filed:
                            10/3/19] (Docket No. 160)

                   iii.     Declaration of Jonathan Goulding in Support of Debtors’ Motion for Entry
                            of Interim and Final Orders (I) Authorizing the Debtors to (A) Pay
                            Prepetition Employee Wages, Salaries, Other Compensation, and
                            Reimbursable Employee Expenses and (B) Continue Employee Benefits
                            Programs and (II) Granting Related Relief [To Be Filed]4

                   iv.      Certification of Counsel Regarding Debtors' Motion Seeking Entry of
                            Interim and Final Orders (I) Authorizing the Debtors to (A) Pay
                            Prepetition Employee Wages, Salaries, Other Compensation, and
                            Reimbursable Employee Expenses and (B) Continue Employee Benefit
                            Programs and (II) Granting Related Relief [Filed: 10/27/19] (Docket


4
    This declaration will be filed at a later date in support of a proposed final form of order.


                                                          19
      Case 19-12122-KG       Doc 341    Filed 10/28/19    Page 20 of 24



              No. 323)

       v.     [Signed] Second Interim Order (I) Authorizing the Debtors to (A) Pay
              Prepetition Employee Wages, Salaries, Other Compensation, and
              Reimbursable Employee Expenses and (B) Continue Employee
              Benefits Programs and (II) Granting Related Relief [Filed: 10/28/19]
              (Docket No. 336)

       Status: The order has been entered. No hearing is necessary.

18.    Rejection Procedures Motion. Debtors’ Motion Seeking Entry of an Order
       (I) Authorizing and Approving Procedures to Reject, Assume, or Assume and
       Assign Executory Contracts and Unexpired Leases and (II) Granting Related Relief
       [Filed: 9/30/19] (Docket No. 21)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 23, 2019, at 4:00 p.m. (ET) for Comenity and the United States Trustee
       and to October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received:

       i.     Informal comments from the United States Trustee, the Creditors’
              Committee, CL Investment Group, Gregory Greenfield & Associates,
              Hines, JLL, QIC Properties US, Inc., Regency Centers, ShopCore
              Properties, SITE Centers Corp., Turnberry Associates, and Comenity

       ii.    Maricopa County Treasurer’s Objection to Debtors’ Motion Seeking Entry
              of an Order (I) Authorizing and Approving Procedures to Reject, Assume,
              or Assume and Assign Executory Contracts and Unexpired Leases and
              (II) Granting Related Relief [Filed: 10/18/19] (Docket No. 232)

       iii.   Limited Objection of Acadia Realty Limited Partnership, Centennial Real
              Estate Company, LLC, Centercal Properties, LLC, CRVI SBP LLC,
              Dimond Center Holdings LLC, Federal Realty Investment Trust, Galleria
              Mall Investors LP, GS Pacific ER LLC, Ingram North Loop Shopping
              Center, L.P., KRE Broadway Mall Owner LLC, Memorial City Mall LP,
              Metropolis Lifestyle Center, LLC, Montebello Town Center Investors,
              LLC, PGIM Real Estate, Retail Properties of America, Inc., Starwood
              Retail Partners LLC, St Mall Owner LLC, The Forbes Company, The
              Macerich Company, Trademark Property Company, UBS Realty Investors
              LLC, Urban Edge Properties, White Plains Galleria Limited Partnership,
              and YTC Mall Owner, LLC to Debtors’ Motion Seeking Entry of an Order
              (I) Authorizing and Approving Procedures to Reject, Assume, or Assume
              and Assign Executory Contracts and Unexpired Leases and (II) Granting
              Related Relief [Filed: 10/21/19] (Docket No. 251)

       iv.    Joinder of Macomb Center Partners, LLC Vestar DRM-OPco, LLC Vestar


                                       20
      Case 19-12122-KG       Doc 341    Filed 10/28/19    Page 21 of 24



              CPT Tempe Marketplace, LLC and CPT Riverside Plaza, LLC to Limited
              Objection of Acadia Realty Limited Partnership, Centennial Real Estate
              Company, LLC Centercal Properties, LLC CRBI SBP, LLC, Dimond
              Center Holdings LLC, Federal Realty Investment Trust, Galleria Mall
              Investors LP, GS Pacific ER LLC, Ingram North Loop Shopping Center,
              L.P., KRE Broadway Mall Owner LLC, Memorial City Mall LP,
              Metropolis Lifestyle Center, LLC Montebello Town Center Investors, LLC
              PGIM Real Estate, Retail Properties of America, Inc., Starwood Retail
              Partners LLC, St Mall Owner LLC, The Forbes Company, The Macerich
              Company, Trademark Property Company, UBS Realty Investors LLC,
              Urban Edge Properties, White Plains Galleria Limited Partnership, and
              YTC Mall Owner, LLC to Debtors’ Motion Seeking Entry of an Order
              (I) Authorizing and Approving Procedures to Reject, Assume or Assume
              and Assign Executory Contracts and Unexpired Leases and (II) Granting
              Related Relief [Filed: 10/21/19] (Docket No. 261)

       Related Documents:

       i.     Notice of Hearing on Debtors’ Motion Seeking Entry of an Order
              (I) Authorizing and Approving Procedures to Reject, Assume, or Assign
              Executory Contracts and Unexpired Leases and (II) Granting Related Relief
              [Filed: 10/3/19] (Docket No. 155)

       ii.    Certification of Counsel Regarding Debtors' Motion Seeking Entry of an
              Order (I) Authorizing and Approving Procedures to Reject, Assume, or
              Assume and Assign Executory Contracts and Unexpired Leases and (II)
              Granting Related Relief [Filed: 10/25/19] (Docket No. 316)

       iii.   [Signed] Order Approving Motion Authorizing and Approving
              Procedures to Reject Executory Contracts and Unexpired Leases
              [Filed: 10/28/19] (Docket No. 337)

       Status: The order has been entered. No hearing is necessary.

19.    Interim Compensation Motion. Debtors’ Motion for Entry of an Order
       (I) Establishing Procedures for Interim Compensation and Reimbursement of
       Expenses for Professionals and (II) Granting Related Relief [Filed: 10/14/19]
       (Docket No. 201)

       Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
       October 23, 2019, at 4:00 p.m. (ET) for the United States Trustee and to October
       24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

       Responses/Objections Received: Informal comments from the United States
       Trustee and the Creditors’ Committee.




                                       21
      Case 19-12122-KG        Doc 341      Filed 10/28/19     Page 22 of 24



        Related Documents:

       i.      Certification of Counsel Regarding Debtors' Motion for Entry of an Order
               (I) Establishing Procedures for Interim Compensation and Reimbursement
               of Expenses for Professionals and (II) Granting Related Relief [Filed:
               10/25/19] (Docket No. 315)

      ii.      [Signed] Order Approving Motion (I) Establishing Procedures for
               Interim Compensation and Reimbursement of Expenses for Retained
               Professionals and (II) Granting Related Relief [Filed: 10/28/19] (Docket
               No. 338)

        Status: The order has been entered. No hearing is necessary.

20.     Store Closing Motion. Debtors’ Motion Seeking Entry of an Order (I) Authorizing
        the Debtors to Enter into the Consulting Agreement, (II) Approving Procedures for
        Store Closing Sales, and (III) Granting Related Relief [Filed: 10/1/19] (Docket
        No. 81)

        Response/Objection Deadline: October 21, 2019, at 4:00 p.m. (ET). Extended to
        October 23, 2019, at 5:00 p.m. (ET) for the United States Trustee and various
        landlords and to October 24, 2019, at 7:00 p.m. (ET) for the Creditors’ Committee.

        Responses/Objections Received:

        i.     Informal comments from the Creditors’ Committee, the United States
               Trustee, and various landlords

        ii.    Maricopa County Treasurer’s Objection to Motion Seeking Entry of an
               Order (I) Authorizing the Debtors to Enter into the Consulting Agreement,
               (II) Approving Procedures for Store Closing Sales, and (III) Granting
               Related Relief [Filed: 10/18/19] (Docket No. 229)

        iii.   Objection of Bellevue Square, LLC and Bellevue Square Merchants’
               Association to Debtors’ Motion Seeking Entry of an Order (I) Authorizing
               the Debtors to Enter into the Consulting Agreement, (II) Approving
               Procedures for Store Closing Sales, and (III) Granting Related Relief [Filed:
               10/21/19] (Docket No. 248)

        iv.    Declaration of Alesha Shemwell in Support of Bellevue Square, LLC’s and
               Bellevue Square Merchants’ Association’s Partial Objection to Debtors’
               Motion Seeking Entry of an Order (I) Authorizing the Debtors to Enter into
               the Consulting Agreement, (II) Approving Procedures for Store Closing
               Sales, and (III) Granting Related Relief [Filed: 10/21/19] (Docket No. 249)

        v.     Limited Objection to Debtors’ (A) Motion Seeking Entry of an Order
               (I) Authorizing the Debtors to Enter into the Consulting Agreement,
               (II) Approving Procedures for Store Closing Sales, and (III) Granting


                                        22
Case 19-12122-KG       Doc 341      Filed 10/28/19     Page 23 of 24



        Related Relief and (B) Motion Seeking Entry of an Order (I) Extending the
        Deadline by which the Debtors Must Assume or Reject Unexpired Leases
        of Nonresidential Real Property and (II) Granting Related Relief [Filed:
        10/21/19] (Docket No. 250)

 vi.    Comenity Capital Bank’s Limited Objection and Reservation of Rights
        With Respect to Debtors’ Motion Seeking Entry of an Order (I) Authorizing
        the Debtors to Enter into the Consulting Agreement, (II) Approving
        Procedures for Store Closing Sales, and (III) Granting Related Relief [Filed:
        10/21/19] (Docket No. 253)

 Related Documents:

 i.     Declaration of Jonathan Goulding, Chief Restructuring Officer of
        Forever 21, Inc. in Support of Debtors’ Motion Seeking Entry of an Order
        (I) Authorizing the Debtors to Enter into the Consulting Agreement,
        (II) Approving Procedures for Store Closing Sales, and (III) Granting
        Related Relief [Filed: 10/1/19] (Docket No. 82)

 ii.    Notice of Hearing on Debtors’ Motion Seeking Entry of an Order
        (I) Authorizing the Debtors to Enter into the Consulting Agreement,
        (II) Approving Procedures for Store Closing Sales, and (III) Granting
        Related Relief [Filed: 10/3/19] (Docket No. 162)

 iii.   Notice of Supplemental List of Designated Closing Stores Related to
        Debtors’ Motion Seeking Entry of an Order (I) Authorizing the Debtors to
        Enter into the Consulting Agreement, (II) Approving Procedures for Store
        Closing Sales, and (III) Granting Related Relief [Filed: 10/10/19] (Docket
        No. 190)

 iv.    Declaration of Sarah Baker in Support of Debtors’ Motion for Entry of an
        Order (I) Authorizing the Debtors to Enter into the Consulting Agreement,
        (II) Approving Procedures for Store Closing Sales, and (III) Granting
        Related Relief [Filed: 10/21/19] (Docket No. 264)

 v.     Declaration of Mackenzie L. Shea in Support of Debtors’ Motion for Entry
        of an Order (I) Authorizing the Debtors to Enter into the Consulting
        Agreement, (II) Approving Procedures for Store Closing Sales, and
        (III) Granting Related Relief [Filed: 10/21/19] (Docket No. 265)

 vi.    Certification of Counsel Regarding Debtors’ Motion Seeking Entry of
        an Order (I) Authorizing the Debtors to Enter into the Consulting
        Agreement, (II) Approving Procedures for Store Closing Sales, and
        (III) Granting Related Relief [Filed: 10/28/19] (Docket No. 327)

 vii.   [Signed] Order (Approving) (I) Authorizing The Debtors To Enter Into
        The Consulting Agreement, (II) Approving Procedures For Store
        Closing Sales, And (III) Granting Related Relief [Filed: 10/28/19]


                                 23
            Case 19-12122-KG      Doc 341    Filed 10/28/19   Page 24 of 24



                    (Docket No. 340)

             Status: The order has been entered. No hearing is necessary.


Dated: October 28, 2019          /s/ James E. O’Neill
Wilmington, Delaware             Laura Davis Jones (DE Bar No. 2436)
                                 James E. O’Neill (DE Bar No. 4042)
                                 Timothy P. Cairns (DE Bar No. 4228)
                                 PACHULSKI STANG ZIEHL & JONES LLP
                                 919 North Market Street, 17th Floor
                                 P.O. Box 8705
                                 Wilmington, Delaware 19899-8705 (Courier 19801)
                                 Telephone:     (302) 652-4100
                                 Facsimile:     (302) 652-4400
                                 Email:         ljones@pszjlaw.com
                                                joneill@pszjlaw.com
                                                tcairns@pszjlaw.com

                                 -and-

                                 Joshua A. Sussberg, P.C. (admitted pro hac vice)
                                 Aparna Yenamandra (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 601 Lexington Avenue
                                 New York, New York 10022
                                 Telephone:    (212) 446-4800
                                 Facsimile:    (212) 446-4900

                                 -and-

                                 Anup Sathy, P.C. (admitted pro hac vice)
                                 KIRKLAND & ELLIS LLP
                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                 300 North LaSalle Street
                                 Chicago, Illinois 60654
                                 Telephone: (312) 862-2000
                                 Facsimile:     (312) 862-2200

                                 Proposed Co-Counsel for the Debtors and Debtors in Possession




                                            24
